Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 1 of 9 PageID #: 234




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 MICHAEL J. REED                                 CIVIL DOCKET NO. 1:20-CV-00275

 VERSUS                                          JUDGE DAVID C. JOSEPH

 SECURITY FIRST INSURANCE CO.,                   MAGISTRATE JUDGE JOSEPH
 ET AL                                           H.L. PEREZ-MONTES

                              MEMORANDUM RULING

       Before the Court is a Motion for Summary Judgment (“the Motion”) [Doc. 28]

 filed by Defendants, Great West Casualty Company (“Great West”), Good Shepherd

 Trucking (“Good Shepherd”), and Saheb Alkhafaji (“Alkhafaji”). For the following

 reasons, the Court GRANTS the Motion.

                                      BACKGROUND

       This personal injury action arises out of a multi-vehicle collision that occurred

 on September 10, 2018, on Interstate 10 (“I-10”) eastbound in St. Martin Parish. [Doc.

 28-2]. It is uncontested that Reed, while operating his 2014 Kenworth Tractor on

 behalf of Protective Cargo Transport, LLC (“Protective Cargo”), crashed into the rear

 of Alkhafaji’s 2016 Volvo tractor-trailer. [Id.]. At the time of the accident, Alkhafaji

 was operating his tractor-trailer on behalf of Good Shepherd, a freight shipping and

 trucking company. [Doc. 1-1, Ex. A p. 2].

       On September 9, 2019, Reed filed the instant lawsuit in the 35th Judicial

 District Court, Grant Parish, Louisiana, against Security First Insurance Company

 (“Security First”), Great West, Good Shepherd, and Alkhafaji seeking damages for

 injuries he allegedly sustained from the collision. [Doc. 1-1]. Specifically, the Petition



                                             1
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 2 of 9 PageID #: 235




 asserts a claim against Alkhafaji for negligent operation of his vehicle and against

 Good Shepherd for its negligent hiring, training, and supervision of Alkhafaji. [Doc.

 1-1 ¶¶ 3, 4]. Defendants removed the action to this Court on March 3, 2020, on the

 basis of diversity jurisdiction. 1 [Doc. 1]. Reed voluntarily dismissed Security First on

 March 6, 2020. [Doc. 8-1]. Great West, Good Shepherd, and Alkhafaji filed this Motion

 on December 23, 2020, contending that summary judgment is proper because Reed

 cannot overcome Louisiana’s statutory presumption that the rear-end motorist in a

 car collision is at fault. [Doc. 28].

        In support of their Motion, Defendants submit the following evidence: (i) the

 Deposition of Michael J. Reed [Doc. 28-4, Ex. B], (ii) photographs of Reed’s and

 Alkhafaji’s vehicles post-accident [Docs. 28-5, 28-6; Exs. B-1, B-2], and (iii) Reed’s

 Responses to Interrogatories [Doc. 28-7, Ex. C]. Additionally, Reed’s vehicle was

 equipped with dash cameras, which captured the accident on video from both inward-

 facing and outward-facing angles. [Doc. 28-8, Wrinkle Affidavit ¶ 4]. A disc containing

 copies of the two videos was manually attached to the Motion as Exhibits D-1 and D-

 2 and is accompanied by the Affidavit of Bruce M. Wrinkle, Protective Cargo’s

 Director of Safety, who certifies the authenticity of the video footage. [Doc. 28-8].

        Exhibit D-1, the outward-facing dash camera’s twenty-one second video footage

 portrays the following: (i) Reed’s vehicle traveling in the right lane directly behind

 Alkhafaji’s vehicle; (ii) sunny weather with some clouds; (iii) an eighteen-wheeler




 1       Louisiana substantive law governs the Court’s resolution of this Motion. See Erie R.
 Co. v. Thompkins, 304 U.S. 64 (1938).


                                              2
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 3 of 9 PageID #: 236




 truck and a camper pulled over onto the right shoulder of the interstate; (iv) the brake

 lights of Alkhafaji’s vehicle flashing on at second three and remaining illuminated

 until the collision; (v) the brake lights of a white vehicle in the left lane passing Reed’s

 vehicle flashing on at second three; and (vi) Reed’s vehicle crashing into the rear of

 Alkhafaji’s vehicle at second nine. [Doc. 28-9]. The inward-facing dash camera’s

 twenty-one second video footage provided to the Court in Exhibit D-2 shows Reed

 turning his head to the right at second eight of the video (in the direction of the

 eighteen-wheeler truck and camper pulled over onto the shoulder of the road) and

 then slamming on his brakes at second nine while, apparently simultaneously,

 experiencing the impact of colliding with Alkhafaji’s vehicle. [Doc. 28-9].

        Reed filed his Memorandum in Opposition (“Opposition”) to the Motion on

 January 27, 2021. [Doc. 33]. Attached to his Opposition is his deposition [Doc. 33-2]

 and the Uniform Motor Vehicle Traffic Crash Report (“Crash Report”), which is

 accompanied by the Declaration of Jonathan E. Mitchell – counsel for Reed – who

 certifies that the report is a true and correct copy received from the Louisiana State

 Police. 2 [Doc. 33-3, Ex. 1]. Defendants submitted a reply brief on February 1, 2021.

 [Doc. 34]. The Motion is now ripe for ruling.




 2      Defendants object to the admissibility of the Crash Report in their reply brief. [Doc.
 34]. The Court overrules that objection for purposes of the Motion and has taken the Crash
 Report into consideration in its ruling. Lee v. Offshore Logistical & Transp., L.L.C., 859 F.3d
 353, 355 (5th Cir. 2017) (“Although the substance or content of the evidence submitted to
 support or dispute a fact on summary judgment must be admissible ... the material may be
 presented in a form that would not, in itself, be admissible at trial.”).



                                               3
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 4 of 9 PageID #: 237




                           SUMMARY JUDGMENT STANDARD

       A court should grant a motion for summary judgment when the pleadings,

 including the opposing party’s affidavits, “show that there is no dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. Pro. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In applying

 this standard, the Court should construe “all facts and inferences in favor of the

 nonmoving party.” Deshotel v. Wal-Mart Louisiana, L.L.C., 850 F.3d 742, 745 (5th

 Cir. 2017); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The

 evidence of the non-movant is to be believed, and all justifiable inferences are to be

 drawn in his favor.”). As such, the party moving for summary judgment bears the

 burden of demonstrating that there is no genuine issue of material fact as to issues

 critical to trial that would result in the movant’s entitlement to judgment in its favor,

 including identifying the relevant portions of pleadings and discovery. Tubacex, Inc.

 v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the moving

 party’s motion for summary judgment if the movant fails to meet this burden. Id.

       If the movant satisfies its burden, however, the non-moving party must

 “designate specific facts showing that there is a genuine issue for trial.” Id. (citing

 Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the Court

 must view all facts in the light most favorable to the non-moving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

 issue for trial – and thus a grant of summary judgment is warranted – when the




                                            4
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 5 of 9 PageID #: 238




 record as a whole “could not lead a rational trier of fact to find for the non-moving

 party....” Id.

                                  LAW AND ANALYSIS

        Defendants move for summary judgment of Reed’s claims, asserting that the

 evidence does not create a genuine issue that Alkhafaji’s fault contributed to the

 collision. [Doc. 28-1]. Louisiana courts employ a duty-risk analysis in adjudicating

 negligence claims under Louisiana Civil Code Article 2315. Ryder v. Union Pac. R.R.

 Co., 945 F.3d 194, 199 (5th Cir. 2019) (citing Duncan v. Kansas City S. Ry. Co., 773

 So. 2d 670, 675 (La. 2000)). To establish a cause of action for negligence, a plaintiff

 must establish that: (i) the defendant had a duty to conform his conduct to a specific

 standard; (ii) the defendant’s conduct failed to conform to that standard; (iii) the

 defendant’s breach was a cause in fact of the plaintiff’s injuries; (iv) the defendant’s

 breach was a legal cause of the plaintiff’s injuries; and (v) actual damages. Coastal

 Bridge Co., L.L.C. v. Heatec, Inc., 833 Fed.Appx. 565, 568 (5th Cir. 2020) (citing

 Lemann v. Essen Lane Daiquiris, Inc., 2005-1095 (La. 3/10/06), 923 So.2d 627).

         Louisiana Revised Statutes 32:81(A) sets forth the duty of motorists who are

 traveling behind another vehicle: “the driver of a motor vehicle shall not follow

 another vehicle more closely than is reasonable and prudent, having due regard for

 the speed of such vehicle and the traffic condition of the highway.” In the case of a

 rear-end collision, “Louisiana courts have uniformly held that a following motorist …

 is presumed to have breached the standard of conduct prescribed in La.Rev.Stat.Ann.

 32:81 and hence is presumed negligent.” Ledet v. Burns, CV 1:17-01350, 2019 WL




                                            5
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 6 of 9 PageID #: 239




 2077502, at *2 (W.D. La. May 10, 2019) (quoting Mart v. Hill, 505 So.2d 1120, 1123

 (La. 1987)). As it is undisputed that Reed rear-ended Alkhafaji’s vehicle, there is a

 rebuttable presumption that Reed was negligent.

       To overcome this presumption, a rear-end motorist must prove that he “…had

 his vehicle under control, closely observed the lead vehicle and followed at a safe

 distance under the circumstances.” Jones v. Tim Williams Wood Products, LP, 3:18-

 CV-00826, 2020 WL 3815265, at *4 (W.D. La. July 6, 2020) (quoting Ebarb v. Matlock,

 46,243, p. 7 (La. App. 2nd Cir. 5/18/11); 69 So.3d 516, 521, writ denied, 2011-1272

 (La. 9/23/11); 69 So.3d 1164)). Alternatively, the presumption may be rebutted by a

 showing that “the driver of the lead car negligently created a hazard which the

 following motorist could not reasonably avoid.” Ledet v. Burns, CV 1:17-01350, 2019

 WL 2077502, at *2 (W.D. La. May 10, 2019) (quoting Garcia v. Stalsby, 78 So. 873,

 877 (La. App. 3rd Cir. 2011), writ denied, 85 So.3d 703 (2012)).

       Here, Reed cannot establish that he “closely observed the lead vehicle” because

 both his deposition testimony and the video footage evince that he was not paying

 close attention to Alkhafaji’s vehicle immediately prior to the crash. During his

 deposition, Reed recounted the following:

       Q:     So you noticed the vehicles on the shoulder. And did you start braking
              at that point?

       A.     I slowed down to pass. And when I got past, I just glanced over to make
              sure my truck and trailer was clear of it.
       …

       Q:     And when you looked back forward you immediately noticed the trailer
              in front of you was coming to a stop?




                                             6
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 7 of 9 PageID #: 240




        A:     I didn’t see no brake lights. I looked and I was, like, is he stopping?
               And then the accident happened.

        Q:     So when you looked back up after looking over to the shoulder, you didn’t
               immediately apply your brakes?

        A:     No.

 [Doc. 33-2, Ex. A p. 65–66]. Plaintiff’s admissions in this regard are further confirmed

 by his statements to the investigating police officer in the Crash Report: “[Reed]

 stated that for a split second he became inattentive to the roadway. He stated that

 when he refocused on the roadway the traffic ahead had come to a complete stop.

 [Reed] stated that he immediately applied brakes, but he was unable to avoid

 collision.” 3 [Doc. 33-3, Ex. B p. 11]. Significantly, the video footage shows that the

 brake lights of both Alkhafaji’s vehicle and the white vehicle in the left lane passing

 Reed’s vehicle clearly and visibly flashed on at second three. Reed’s failure to apply

 his brakes during the seven seconds between Alkhafaji’s and the passing vehicle’s

 brake lights flashing on and the accident is compelling evidence that Reed was not

 closely observing Alkhafaji’s vehicle.

        There is also no evidence that Alkhafaji “negligently created a hazard.”

 Although Reed posits that the Crash Report’s diagram of the accident scene supports

 his hypothesis that Alkhafaji was unlawfully following “close enough to the truck in

 in front of it that it struck and pushed it into the two preceeding [sic] trucks,” this

 claim is unfounded. [Doc. 33]. The diagram, which disclaims it is not to scale, simply


 3      Because these statements reflect the police officer’s first-hand observations, and does
 not contain his opinions or conclusions, they constitute admissible lay opinion testimony that
 the Court will consider. See Thomas v. Chambers, CV 18-4373, 2019 WL 1989236, at *11
 (E.D. La. May 6, 2019).


                                               7
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 8 of 9 PageID #: 241




 depicts the three points of impact between the four vehicles involved in the accident

 as well as a notation of skid marks that emanated from Reed’s vehicle. [Doc. 33-3, Ex.

 B. p. 10]. Otherwise, the diagram does not reveal any information indicative of the

 distance between Alkhafaji’s vehicle and the vehicle preceding him prior to the

 collision. No other evidence in the record creates a genuine issue that Alkhafaji

 created a reasonably unavoidable hazard. Ultimately, Reed cannot overcome the

 presumption of negligence using either manner of rebuttal.

       Nevertheless, Reed’s inability to negate the presumption of negligence does not

 automatically render him 100% at fault for the collision pursuant to Louisiana’s

 comparative fault regime. See La. C.C. Art. 2323(A) (“If a person suffers injury, death,

 or loss as the result partly of his own negligence and partly as a result of the fault of

 another person or persons, the amount of damages recoverable shall be reduced in

 proportion to the degree or percentage of negligence attributable to the person

 suffering the injury, death, or loss.”); see also Ledet v. Burns, CV 1:17-01350, 2019

 WL 2077502, at *2 (W.D. La. May 10, 2019). Indeed, in an action involving a rear-end

 collision, “[a] favored motorist can still be assessed with comparative fault if his

 substandard conduct contributed to the cause of the accident.” Id. (quoting Matherne

 v. Lorraine, 888 So.2d 244, 246 (La. App. 1st Cir. 2004)).

       Even construing the record in a light favorable to Reed, there is no evidence

 that would enable a jury to reasonably conclude that Alkhafaji’s conduct contributed




                                            8
Case 1:20-cv-00275-DCJ-JPM Document 35 Filed 03/17/21 Page 9 of 9 PageID #: 242




 to the collision in any way. The video footage, which the Court finds quite compelling, 4

 demonstrates that Alkhafaji’s brake lights were unobstructed and plainly

 illuminated for seven seconds prior to Reed’s attempt to brake. In addition, the Crash

 Report indicates that the three vehicles preceding Reed were at a complete stop when

 Reed crashed into the rear of Alkhafaji’s vehicle, indicating that Alkhafaji was

 traveling at such a speed and distance behind the vehicle in front of him that gave

 him sufficient time to effect a stop. [Doc. 33-3, Ex. B pp. 3–9]. Therefore, Defendants

 are entitled to summary judgment as to Reed’s negligence claim against Alkhafaji.

        Reed has likewise failed to present any summary judgment evidence to support

 his claim against Good Shepherd for negligent hiring, training, and supervision.

 Accordingly, Defendants are entitled to summary judgment as to all claims.

                                       CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motion

 for Summary Judgment [Doc. 28] is GRANTED.

        IT IS FURTHER ORDERED that all claims asserted by Plaintiff are

 DISMISSED WITH PREJUDICE.

        THUS, DONE AND SIGNED in Chambers on this 17th day of March 2021.




                                              DAVID C. JOSEPH
                                              UNITED STATES DISTRICT JUDGE



 4      See Dugas v. Ace Am. Ins. Co., 468 F.Supp.3d 769, 782 (W.D. La. 2020) (“This is not a
 case of dueling experts or credibility determinations appropriate for the jury, but a case
 where the video speaks for itself…”).


                                              9
